Exhibit 10.2


Naugatuck Valley Savings Change in Control Agreement with Dominic J. Alegi, Jr.
 
 
 
 
 

--------------------------------------------------------------------------------



 
CHANGE IN CONTROL AGREEMENT




This AGREEMENT (“Agreement”), as amended and restated, is hereby entered into as
of November 20, 2007 (the “Effective Date”), by and between NAUGATUCK VALLEY
SAVINGS AND LOAN (the “Bank”), a federally chartered savings bank, with its
principal offices at 333 Church Street, Naugatuck, Connecticut 06770, Dominic J.
Alegi, Jr.  (“Executive”), and NAUGATUCK VALLEY FINANCIAL CORPORATION (the
“Company”), a federally chartered corporation and the holding company of the
Bank, as guarantor.


WHEREAS, the parties to this Agreement originally entered into a change in
control agreement as of September 30, 2004; and


WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to continue to protect his position with the Bank in the
event of a change in control of the Bank or the Company for the period provided
for in this Agreement; and


WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an amended and restated agreement setting forth the terms and conditions of
payments due to Executive in the event of a change in control and the related
rights and obligations of each of the parties and to bring the Agreement into
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and guidance issued with respect to 409A of the
Code.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:


1.
Term of Agreement.



a.            The term of this Agreement, as amended and restated, shall be (i)
the initial term, consisting of the period commencing on the Effective Date and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.


b.            No later than October 1, 2008 and continuing each anniversary date
thereafter, the Board of Directors of the Bank (the “Board of Directors”) may
extend the term of this Agreement for an additional one (1) year period beyond
the then effective expiration date, provided that Executive shall not have given
at least sixty (60) days’ written notice of her desire that the term not be
extended.


c.            Notwithstanding anything in this Section to the contrary, this
Agreement shall terminate if Executive or the Bank terminates Executive’s
employment prior to a Change in Control.


--------------------------------------------------------------------------------



2.            Change in Control.


a.            Upon the occurrence of a Change in Control of the Bank or the
Company followed at any time during the term of this Agreement by the
termination of Executive’s employment in accordance with the terms of this
Agreement, other than for Cause, as defined in Section 2c. of this Agreement,
the provisions of Section 3 of this Agreement shall apply.  Upon the occurrence
of a Change in Control, Executive shall have the right to elect to voluntarily
terminate his employment at any time during the term of this Agreement following
an event constituting “Good Reason.”


“Good Reason” means, unless Executive has consented in writing thereto, the
occurrence following a Change in Control, of any of the following:


 
i.
the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material diminution in status, title,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Bank or Executive’s employer reasonably promptly after receipt of notice
from Executive;



 
ii.
a material reduction by the Bank or Executive’s employer of Executive’s base
salary in effect immediately prior to the Change in Control;



 
iii.
the relocation of Executive’s office to a location more than twenty-five (25)
miles from its location as of the date of this Agreement;



 
iv.
the taking of any action by the Bank or any of its affiliates or successors that
would materially adversely affect Executive’s overall compensation and benefits
package, unless such changes to the compensation and benefits package are made
on a non-discriminatory basis and affect substantially all employees; or

 
 
v.
the failure of the Bank or the affiliate of the Bank by which Executive is
employed, or any affiliate that directly or indirectly owns or controls any
affiliate by which Executive is employed, to obtain the assumption in writing of
the Bank’s obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Bank or such affiliate within thirty (30)
days after a reorganization, merger, consolidation, sale or other disposition of
assets of the Bank or such affiliate.



            Upon the occurrence of any event described in clauses (i) through
(v) above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon sixty (60) days prior written notice
given within a reasonable period of time not to exceed ninety (90) days after
the initial event giving rise to said right to elect; provided, however that the
Bank shall have at least thirty (30) days to cure such condition and provided
that Executive actually terminates employment within two years after the initial
occurrence of such event. Notwithstanding the preceding sentence, in the event
of a continuing breach of this Agreement by the Bank, Executive, after giving
due notice within the prescribed time frame of an initial

2

--------------------------------------------------------------------------------



event specified above, shall not waive any of his rights solely under this
Agreement by virtue of the fact that Executive has submitted his resignation but
has remained in the employment of the Bank and is engaged in good faith
discussions to resolve any occurrence of an event described in clauses (i)
through (v) above.


b.            For purposes of this Agreement, a “Change in Control” shall be
deemed to occur on the earliest of any of the following events:


 
i.
Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



 
ii.
Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.


c.            Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for “Cause.”  Termination for
Cause shall mean termination of employment because of Executive’s personal
dishonesty, incompetence, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses),

3

--------------------------------------------------------------------------------



final cease and desist order, or any material breach of any provision of this
Agreement.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of a majority of
the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the Board
of Directors), finding that, in the good faith opinion of the Board of
Directors, Executive was guilty of conduct justifying termination for Cause and
specifying the particulars thereof in detail.  Executive shall not have the
right to receive compensation or other benefits for any period after termination
for Cause.  During the period beginning on the date of the Notice of Termination
for Cause pursuant to Section 4 hereof through the Date of Termination (as
defined in Section 4), stock options granted to Executive under any stock option
plan shall not be exercisable nor shall any unvested stock awards granted to
Executive under any stock benefit plan of the Bank, the Company or any
subsidiary or affiliate thereof, vest.  At the Date of Termination, such stock
options and any such unvested stock awards shall become null and void and shall
not be exercisable by or delivered to Executive at any time subsequent to such
termination for Cause.


3.
Termination Benefits.


 
a.            If Executive’s employment is voluntarily (for “Good Reason” in
accordance with Section 2a. of this Agreement) or involuntarily terminated
within three (3) years of a Change in Control, Executive shall receive:


 
i.
a lump sum cash payment equal to three (3) times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”).  Such payment shall be made not later than five (5)
days following Executive’s termination of employment under this Section 3.



 
ii.
Continued benefit coverage under all Bank health and welfare plans (as defined
in accordance with Section (3)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), 29 U.S.C. Sec. 1002(1), and applicable regulations
thereunder) which Executive participated in as of the date of the Change in
Control (collectively, the “Employee Benefit Plans”) for a period of thirty-six
(36)  months following Executive’s termination of employment.  Said coverage
shall be provided under the same terms and conditions in effect on the date of
Executive’s termination of employment.  Solely for purposes of benefits
continuation under the Employee Benefit Plans, Executive shall be deemed to be
an active employee. To the extent that benefits required under this Section 3a.
cannot be provided under the terms of any Employee Benefit Plan, the Bank shall
enter into alternative arrangements that will provide Executive with comparable
benefits.



b.            Notwithstanding the preceding provisions of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar

4

--------------------------------------------------------------------------------



($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with said Section 280G.  The allocation of the
reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive.


c.            The parties to this Agreement intend for the payments to satisfy
the short-term deferral exception under Section 409A of the Code or, in the case
of health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code.  For these purposes the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination.  The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination.  “Specified Employee” shall be interpreted to comply with Section
409A of the Code and shall mean a key employee within the meaning of Section
416(i) of the Code (without regard to paragraph 5 thereof), but an individual
shall be a “Specified Employee” only if the Bank is a publicly-traded
institution or the subsidiary of a publicly-traded holding company.


4.
Notice of Termination.



a.            Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.


b.            “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).


5.
Source of Payments.



All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.


6.            Effect on Prior Agreements and Existing Benefit Plans.



5

--------------------------------------------------------------------------------





This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this
Agreement.  Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of the Bank or shall impose on the Bank any obligation to
employ or retain Executive in its employ for any period.


7.            No Attachment.


a.            Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


b.            This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.


8.            Modification and Waiver.


a.            This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


b.            No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


9.            Severability.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

6

--------------------------------------------------------------------------------



10.            Headings for Reference Only.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.  In addition, references herein to the
masculine shall apply to both the masculine and the feminine.


11.
Governing Law.



Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Connecticut, without regard to principles of conflicts of law of
that State.


12.
Arbitration.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


13.
Payment of Legal Fees.



All reasonable legal fees and expenses paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank, only if Executive is successful pursuant to a
legal judgment, arbitration or settlement.


14.            Indemnification.


The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of having been a director or officer of the Company or
the Bank (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs, attorneys’ fees and the
costs of reasonable settlements.

7

--------------------------------------------------------------------------------



15.            Successors to the Bank and the Company.


The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.



8

--------------------------------------------------------------------------------





SIGNATURES


IN WITNESS WHEREOF, Naugatuck Valley Savings and Loan and Naugatuck Valley
Financial Corporation have caused this Agreement to be executed and their seals
to be affixed hereunto by their duly authorized officers, and Executive has
signed this Agreement, on the 28th day of November, 2007.




ATTEST:
 
NAUGATUCK VALLEY SAVINGS AND LOAN
                       
/s/ Bernadette A. Mole  
 
By:
/s/ John C. Roman
Corporate Secretary
   
For the Entire Board of Directors
               
 
             
ATTEST:
 
NAUGATUCK VALLEY FINANCIAL CORPORATION
   
(Guarantor)
               
/s/ Bernadette A. Mole
 
By:
/s/ John C. Roman
Corporate Secretary
   
For the Entire Board of Directors
       
[SEAL]
     
 
                               
WITNESS:
 
EXECUTIVE
                       
/s/ Bernadette A. Mole
  /s/ Dominic J. Alegi, Jr. 
Corporate Secretary
 
Dominic J. Alegi, Jr.







9


 